Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/7//2022 have been fully considered but they are not persuasive.
Applicant argues “the office action utilizes an unreasonably broad interpretation of the phrase "remote memory" and asserts that mid- and lower-cache tiers 233 read on the recited remote memory.” However, the claim fails to limit what the memory is remote to. Since the term is not specifically defined, the interpretation given is not unreasonable. The applicant then argues that the prior art fails to disclose “where the remote memory is shared between multiple compute nodes.” By stating that “the relied upon portion does not even mention remote memory.” This argument relies on the failed argument of unreasonable broad interpretation of the phrase "remote memory."
The applicant then argues that “claims 1, 8 and 15 recite further features related to management of a first memory balloon associated with the first memory portion based on two or more memory tiers associated with the local memory and the remote memory. Gupta fails to teach or suggest these claim features.” The applicant fails to explain why “The cache manager 202 can implement cache tiers using any regime or hierarchy of memory use. For example, some tiers (e.g., top cache tiers 232) can be implemented in allocated and reserved memory 108, and other tiers (e.g., mid- and lower-cache tiers 233) can be implemented in dynamically-reconfigurable memory 112. In some cases, and as shown, local storage resources include local memory segments as well as local peripheral resources such as SSDs (e.g., see local storage resources 208, and see SSD storage 205) [Col. 7 Lines 37-46],” fails to disclose said limitation.
The applicant also argues “the remainder of Gupta does not describe any management of memory balloons that is based on memory tiers associated with local and remote memories. Even with respect to the cache tiers (none of which are remote), Gupta does not describe memory balloon management based on the tiers. As described in Gupta, it is the balloon memory driver that performs the actual balloon management, not the cache manager. As described in Gupta, the cache manager manages the cache tiers, but the balloon driver in Gupta is not described as being provided any cache tier information from the cache manager or otherwise performing balloon memory management based on any cache tier information.” However, the claim simply states “manage a first memory balloon associated with the first memory portion based on two or more memory tiers associated with the local memory and the remote memory.” The claims fail to disclose what is performing the managing or in what way any management is “based on two or more memory tiers.” This may be interpreted that the management is done given that the entire system has two or more tiers. The claim fails to disclose any information required by any component to be used to make any decision to perform any action involving ballooning. 
Under the broadest reasonable interpretation, claim 1 is claiming, allocating a first memory portion to a first application (which could be many things) as a combination of local and shared memory and manage a first balloon associated (associated in ANY way) with the allocated memory based on the fact that the system has two or more tiers of memory.
The examiner suggests amending the claims to further limit the interpretation of how the tiers are used to make management decisions, in what way the tiers are associated with the local and remote memories and what is an application. If a tier is to be interpreted in a way other than a level of cache (L1, L2, etc.) the examiner suggests clarifying that also.
Regarding claims 2, 9, & 16, the applicant argues “Gupta does not teach the recited at least partial inflation of the first memory balloon when the first application is first initialized.” Note that the limitation states “at least partially inflate.” Allocating the memory at start up is at least partially inflating since going from 0 to any amount of memory is inflating. 
Regarding claims 3, 10, & 17 the applicant argues “the word "map" does not appear in FIG. 2 or paragraph [0025] of Hildenbrand (and occurs only once elsewhere in Hildenbrand),” therefore “Hildenbrand does not teach or suggest these claim recitations.” This is an argument of the words used and not the process that is happening. It is known in the art that is inherent that any and every virtual system uses virtual and physical maps, hence the name “virtual system.” The limitations of the claim are using the term map as a verb. The act of mapping an address from a logical to another address (virtual or physical). The act of allocating memory is mapping a virtual address (of the virtual machine) to what is supplied by the VMM (virtual machine manager), the VMM does the physical mapping of virtual address to the physical address. Hildenbrand does not explicitly use the term map, but in operation, the system Hildenbrand is performing same the tasks and results in the same outcome as claimed. The applicant also argues “the portions relied upon for allegedly describing the recited inflation of "the first memory balloon based on a third amount of memory that remains to be physically mapped" (blocks 212, 214, and 216) describes only a deflation of a balloon device.” This is also an argument of terminology and not the function. The applicant argues “because Gupta and Hildenbrand, individually and in combination, fail to teach or suggest the recited virtual map of a first amount of memory for the entire first memory portion for the virtual machine when the virtual machine is instantiated…” this is an argument of the function of a “virtual map” and a “physical map,” however, the claim states “virtually map” and “physically map,” which are interpreted as verbs and not nouns.
   Regarding claims 4, 11, & 18 the applicant stars by noting “that the storage problems discussed in Grube are far afield from the problem of how to use provisionally-allocated memory in a virtual machine discussed in Gupta. Absent the hindsight use of the claims as a blueprint to stitch together a word search-based rejection, no one of any skill in the art would be motivated to combine the references as suggested in the office action.” However, as stated in the rejection the systems of Gupta and Grube are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Gupta and Grube since this would allow the system of Gupta to determine which memory, local or remote to inflate or deflate based on performance measurements. This system would improve “effectiveness, efficiency and security [0014].”
The applicant accuses the examiner of “inconsistently asserts that Gupta discloses ‘allocate ... based on a performance characteristic associated with the first application’ at col. 10, line 59 to col. 11, line 2, and also admits that Gupta fails to disclose ‘allocate based on a performance characteristic associated with the first application.’” However, as clearly stated in the record the examiner asserted “Gupta also discloses: wherein the logic is further to: allocate the first memory balloon to a particular memory tier of the two or more memory tiers associated with the local memory and the remote memory based on a performance characteristic associated with the first application…It is noted that Gupta failed to explicitly disclose: allocate based on a performance characteristic associated with the first application. However, Grube discloses: allocate…based on a performance characteristic associated with the first application.” Therefore, Grube is used to show that even thought it was not explicitly disclosed by Gupta, it would have been obvious by one of ordinary skill in the art.
The applicant also argues “The office action takes the cited portion out-of-context and still fails to consider the claim as whole or to read the reference on each and every claim recitation. In particular, the office action fails to read Grube on the recited "associated with the first application." As can best be understood, the performance indicator described in the cited portion of Grube is not associated with an application. Grube only makes a generic reference to applications in paragraph [0008], but otherwise does not described the various "performance indicators" as being associated with a particular application. Accordingly, the rejection fails.” However, applicant fails to consider the rejection as a whole, as Grube is used to show the obviousness of the claimed invention being able to allocate memory based on a performance characteristic associated with the first application. Grube does not need to disclose the same invention as Gupta, merely show how the claimed invention is obvious in view of Gupta.
 Regarding claims 5, 12, & 19 the applicant argues “claims 5, 12, and 19 respectively depend from claims 4, 11, and 18, and therefore patentable for at least that reason,” but fails to present any argument as to why rejected claims 5, 12, & 19 should be allowed for depending on rejected claims 4, 11, & 18.
Regarding claims 6, 13, & 20, the applicant argues “the office action fails to identify any specific balloon described in Gupta that is allocated to any particular application described in Gupta.” However, the claims fail to identify any specific applications other than a first and a second. “An application may be interpreted as a program, a request, a virtual machine, or anything other number of things. In this instance it is interpreted as a virtual machine. Gupta is disclosing the inflation and deflation of a balloon to meet the requests of virtual machines. The applicant also argues that “Grube fails to make up for this deficiency and does not teach or suggest the recited determination of the preferred tier for the additional memory. The word "tier" does not appear in Grube.” However, the term tier is never defined and may be interpreted as different kinds of memory, such as L1 cache, RAM, or main memory. Grube teaches that the processing module determines which memories (e.g., a RAID memory, local and/or remote dispersed storage network (DSN) memory) to utilize based on one or more of the metadata, the RAID data, a vault lookup, a command, a message, a performance indicator. The prior art simply not including the exact word from the applicant’s claim does not render the claim allowable over the cite prior art.
Regarding claims 7 & 14, the applicant argues makes the same non-persuasive arguments as claims 6, 13, & 20. In the interest of clarity and brevity see the examiner’s response to applicant’s arguments of claims 6, 13, & 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 15 & 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gupta et al. [hereinafter Gupta] Patent US 9,910,774 B1.

Regarding claims 1, 8, & 15, Gupta discloses:
one or more substrates; and logic coupled to the one or more substrates (Execution of the sequences of instructions to practice certain embodiments of the disclosure are performed by a one or more instances of a processing element such as a data processor, or such as a central processing unit (e.g., CPU1, CPU2). According to certain embodiments of the disclosure, two or more instances of configuration 1001 can be coupled by a communications link 1015 (e.g., backplane, LAN, PTSN, wired or wireless network, etc.) [Col. 14 Lines 22-32]), the logic to: allocate a first memory portion to a first application (The hypervisor manages memory by performing memory management tasks such as memory allocation and memory release [Col. 4 Lines 44-49] a first application may be interpreted as a program application or an application of the hypervisor, which in this instance is a virtual machine) as a combination of a local memory (top cache tiers 232) and remote memory (e.g., mid- and lower-cache tiers 233), wherein the remote memory is shared between multiple compute nodes (Computing clusters often host nodes having instances of virtual machines that request and receive resources from a hypervisor [Col. 1 Lines 14-16]), and 
manage a first memory balloon associated with the first memory portion based on two or more memory tiers associated with the local memory and the remote memory (The cache manager 202 can implement cache tiers using any regime or hierarchy of memory use. For example, some tiers (e.g., top cache tiers 232) can be implemented in allocated and reserved memory 108, and other tiers (e.g., mid- and lower-cache tiers 233) can be implemented in dynamically-reconfigurable memory 112. In some cases, and as shown, local storage resources include local memory segments as well as local peripheral resources such as SSDs (e.g., see local storage resources 208, and see SSD storage 205) [Col. 7 Lines 37-46]).

Regarding claims 2, 9, & 16, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. Gupta also discloses:
wherein the logic is further to: at least partially inflate the first memory balloon when the first application is first initialized (The virtual machine configures a cache memory by allocating a first segment of memory that is allocated and reserved (e.g., allocated and reserved memory 108), and the controller virtual machine further configures the cache memory by allocating a second segment of memory that is a segment within the dynamically-reconfigurable memory 112 (see step 404). [Col. 8 Lines 27-36).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Hildenbrand et al. [hereinafter Hildenbrand] PG Pub US 2019/0171473 A1.
Regarding claims 3, 10, & 17, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. Gupta also discloses:
wherein the first application corresponds to a virtual machine (Computing clusters often host nodes having instances of virtual machines that request and receive resources from a hypervisor Col. 1 Lines 14-16),
It is noted the Gupta failed to disclose:
wherein the logic is further to: virtually map a first amount of memory for the entire first memory portion for the virtual machine when the virtual machine is instantiated; physically map a second amount of memory from the local memory for the virtual machine when the virtual machine is instantiated, wherein the second amount of memory is less than the first amount of memory; and inflate the first memory balloon based on a third amount of memory that remains to be physically mapped for the first portion of memory.
However, Hildenbrand discloses:
wherein the logic is further to: virtually map a first amount of memory for the entire first memory portion for the virtual machine when the virtual machine is initialized As illustrated in FIG. 2, guest OS 196C initializes with 2 GB of initialization memory and 7 GB of device memory usable by the guest OS 196C (block 210) [0025]); 
physically map a second amount of memory from the local memory for the virtual machine when the virtual machine is initialized, wherein the second amount of memory is less than the first amount of memory (the balloon device 197C may have deflated from 7 GB of 0 GB (block 212) to allocate the 7 GB of balloon device memory to the guest OS 196C [0025]); and 
inflate the first memory balloon based on a third amount of memory that remains to be physically mapped for the first portion of memory (the balloon device 197C may have deflated from 7 GB of 0 GB (block 212) to allocate the 7 GB of balloon device memory to the guest OS 196C, giving the guest OS 196C a total of 9 GB of memory (e.g., 2 GB of initialization memory and 7 GB of usable balloon device memory) (block 214). The 9 GB of memory is the total amount of memory available to the virtual machine 170B (block 216). For example, the virtual machine 170B may be allocated enough memory (e.g., 2 GB) for the guest OS 196C to initialize, but typically not enough to execute additional applications (e.g., application 198C-D) or programs beyond initialization [0025]).
The systems of Gupta and Hildenbrand are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Gupta and Hildenbrand since this would allow the system of Gupta to defragment the memory balloon. This system would improve “resetting persistent balloon memory for fragmentation reduction [0002].” 


Claims 4-7, 11-14, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Grube et al. [hereinafter Grube] PG Pub US 2017/0017401 A1.

Regarding claims 4, 11, & 18, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. Gupta also discloses:
wherein the logic is further to: allocate the first memory balloon to a particular memory tier of the two or more memory tiers associated with the local memory and the remote memory based on a performance characteristic associated with the first application (When a multi-tier cache is implemented using balloon memory tiers, then the tier can be returned to the hypervisor within one context switch time duration. More particularly, the shown cache tiers are composed of dynamically-allocated balloon memory to form a set of dynamically-allocated cache tiers 808 such that at any moment in time, the hypervisor may request a return of the balloon memory, and the dynamically-allocated cache tiers 808 as well as the data structure referring to the dynamically-allocated cache tiers 808 can be reconfigured with very low latency (e.g., requiring a small number of instructions) [Col. 10 Line 59 to Col. 11 line 2).
It is noted that Gupta failed to explicitly disclose:
allocate based on a performance characteristic associated with the first application.
However, Grube discloses:
allocate…based on a performance characteristic associated with the first application (the processing module determines which memories (e.g., a RAID memory, local and/or remote dispersed storage network (DSN) memory) to utilize based on one or more of the metadata, the RAID data, a vault lookup, a command, a message, a performance indicator).
The systems of Gupta and Grube are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Gupta and Grube since this would allow the system of Gupta to determine which memory, local or remote to inflate or deflate based on performance measurements. This system would improve “effectiveness, efficiency and security [0014].” 

Regarding claims 5, 12, & 19, the limitations of these claims have been noted in the rejection of claims 4, 11, & 17. Grube also discloses:
wherein the performance characteristic corresponds to one or more of a service level agreement characteristic and a quality of service characteristic (the processing module determines to utilize the remote DSN memory when the performance indicator indicates that reliability is favored over low access latency and the remote DSN memory has a high reliability capability. As another example, the processing module determines to utilize the local RAID memory when the performance indicator indicates that low access latency is favored over reliability and the local RAID memory has a low access latency capability. As yet another example, the processing module determines to utilize both the local DSN memory and the RAID memory when the performance indicator indicates that both low access latency and good reliability is required and that the RAID memory has the capability of low access latency and the local DSN memory has the capability of good reliability [0077]).

Regarding claims 6, 13, & 20, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. Gupta also discloses:
wherein the logic is further to: determine that the first application needs additional memory outside the first memory balloon (Depending on the relative sizes of balloon memory requests with respect to the relative sizes of balloon memory returned to the balloon driver, the size of the available balloon memory 313 can expand or contract (e.g., “inflate” or “deflate”) [Col. 8 Lines 5-11]); 
identify a second memory balloon associated with a second memory portion to provide the additional memory based on available memory from the second memory balloon in the preferred memory tier (The balloon memory resource manager can loan out segments within a memory space (e.g., perform a “deflate” operation) [Col. 7 Lines 29-32]).
It is noted that Gupta failed to explicitly disclose:
determine a preferred memory tier for the additional memory.
However, Grube discloses:
determine a preferred memory tier for the additional memory (the processing module determines which memories (e.g., a RAID memory, local and/or remote dispersed storage network (DSN) memory) to utilize based on one or more of the metadata, the RAID data, a vault lookup, a command, a message, a performance indicator).
The systems of Gupta and Grube are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Gupta and Grube since this would allow the system of Gupta to determine which memory, local or remote to inflate or deflate based on performance measurements. This system would improve “effectiveness, efficiency and security [0014].” 

Regarding claims 7 & 14, the limitations of these claims have been noted in the rejection of claims 6 & 13. Gupta also discloses:
wherein the logic is further to inflate the second memory balloon to free the available memory from the second memory portion; and allocate the freed available memory to the first memory portion for the additional memory (Depending on the relative sizes of balloon memory requests with respect to the relative sizes of balloon memory returned to the balloon driver, the size of the available balloon memory 313 can expand or contract (e.g., “inflate” or “deflate”) [Col. 8 Lines 5-11]).


Conclusion
The examiner welcomes the applicant to contact the examiner at 571-270-3788 or sean.rossiter@uspto.gov to schedule an interview to help further compact prosecution of this application. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133